Citation Nr: 0636971	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-42 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly pension based on aid and 
attendance or housebound status.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1974.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied special monthly pension.  The RO issued a notice of 
the decision in August 2003, and the veteran timely filed a 
Notice of Disagreement (NOD) in April 2004.  Subsequently, in 
November 2004 the RO provided a Statement of the Case (SOC), 
and thereafter, in December 2004, the veteran timely filed a 
substantive appeal.  The RO issued a Supplemental Statement 
of the Case (SSOC) in March 2005.  The veteran did not 
request a hearing on this matter.

The RO granted the veteran's earlier claim for nonservice-
connected pension but limited its May 2000 grant to a non-
permanent disability award.  In its August 2003 decision, the 
RO indicated that the veteran was in receipt of a permanent 
and total rating for pension purposes since February 29, 
2000.  

The instant Board decision grants the veteran's appeal for 
special monthly pension based upon the need for regular aid 
and attendance.  Of the two bases for an award of special 
monthly pension, the need of regular aid and attendance of 
another person, under applicable laws and regulations, is the 
greater benefit.  Thus, the veteran's special monthly pension 
claim at housebound rate is now moot.


FINDINGS OF FACT

1.	The veteran's principal disabilities include complications 
of diabetes mellitus and hypertension.

2.	The veteran is not blind or nearly blind, and he does not 
reside in a nursing home; however, the competent medical 
evidence demonstrates that he currently cannot walk around 
unassisted, dress or undress himself unassisted, attend to 
the needs of nature unassisted, wash himself unassisted or 
protect himself against the everyday hazards of life.




CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
aid and attendance have been met.  38 U.S.C.A. §§ 1502, 1521 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.351, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that special monthly pension 
based on aid and attendance is warranted, and therefore, a 
further discussion of the VCAA duties is unnecessary at this 
time.     


II. Law & Regulations

a. Special Monthly Pension Based on the Need for Aid and 
Assistance or Housebound Status
38 U.S.C.A. § 1521(a) provides that "[t]he Secretary shall 
pay to each veteran of a period of war who meets the service 
requirements . . . and who is permanently and totally 
disabled from non-service-connected disability not the result 
of the veteran's willful misconduct, pension at the rate 
prescribed by this section . . . ."  38 U.S.C.A. § 1521(a).  
Where a veteran meeting these criteria is in need of regular 
aid and attendance or is permanently housebound, an increased 
rate of pension is payable.  38 U.S.C.A. § 1521(d); accord 38 
C.F.R. § 3.351(a)(1).  For such purposes, a person shall be 
considered to be in need of regular aid and attendance if 
such person is: (1) a patient in a nursing home or, (2) 
helpless or blind, or so nearly helpless or blind as to need 
or require the regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b); accord 38 C.F.R. § 3.351(b), (c) 
(setting forth definition of and criteria for a finding of 
the need for aid and attendance).  According to the 
implementing regulation, 38 C.F.R. § 3.351(b), such a need 
"means helplessness or being so nearly helpless as to 
require the regular aid and attendance of another person."  
38 C.F.R. § 3.351(b) (2006).  A veteran will be considered to 
have such a need for aid and attendance if he establishes 
that he: (1) Is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
Is a patient in a nursing home because of mental or physical 
incapacity; or (3) Establishes a factual need for aid and 
attendance under the criteria set forth in § 3.352(a).  In 
the instant case, as the veteran has neither claimed nor 
alleged blindness or confinement to a nursing home, the Board 
will analyze the claim under subsection (3) relating to the 
need for aid and attendance. 
     
A determination as to the need for aid and attendance is 
factual in nature and must be based upon the actual 
requirements for personal assistance from others.  38 C.F.R. 
§§ 3.351, 3.352(a).  In making such an assessment, the Board 
will consider such factors as: the inability of the claimant 
to dress or undress himself or to keep himself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without 
assistance; inability of the claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).  It is not required that all of the 
disabling conditions enumerated are present before a 
favorable rating be made, and the particular personal 
functions that the claimant is unable to perform should be 
considered in connection with his condition as a whole.  38 
C.F.R. § 3.352(a).  It is only necessary that the claimant be 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).   

With respect to special monthly pension based on permanent 
housebound status, the requirement of being permanently 
housebound will be considered to have been met when the 
veteran is substantially confined to his house or immediate 
premises due to a disability or disabilities which it is 
reasonably certain will remain throughout such veteran's 
lifetime.  38 U.S.C.A. § 1502(c); accord 38 C.F.R. § 
3.351(d).  The implementing regulation, 38 C.F.R. § 3.351(d), 
similarly provides that in order to qualify for such a 
benefit the veteran must show that, "in addition to having a 
single permanent disability rated 100 percent disabling under 
the Schedule for Rating Disabilities . . . [he] (1) Has 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) Is 'permanently housebound' by reason of disability or 
disabilities," meaning that the veteran is substantially 
confined to his dwelling and the immediate premises.  38 
C.F.R. § 3.351(d).   

b. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background

In April 2003, the veteran underwent a below-the-knee 
amputation of the right leg.  A VA medical report authored 
during the veteran's post-amputation hospital stay by Dr. 
J.B. indicated that the veteran was able to transfer himself 
from the bed to a wheelchair and toilet independently at that 
time.  She further disclosed that the veteran had some home 
health care appliances, including a wheelchair and a shower 
chair.  

Another April 2003 progress note by a social worker, S.M.B., 
states that the veteran had been very independent in the 
hospital with managing his activities of daily living.  She 
also conveyed that the veteran did not deny his ability to 
ambulate well in his wheelchair. 

On occupational physical therapist, D.E.B., stated in an 
April 2003 note that the veteran was able to transfer himself 
from his wheelchair to the tub and vice versa.  He was 
modified independent with bathroom transfers. 

In a May 2003 Statement of Attending Physician, Dr. T.A. 
indicated that the veteran had a recent below-the-knee 
amputation of the right leg.  He further conveyed that the 
veteran could not walk unassisted, dress or undress 
unassisted, attend to the needs of nature unassisted, 
maintain his personal hygiene unassisted, or protect himself 
against the everyday hazards of life unassisted.   

In February 2004, J.R.R., a certified physician's assistant, 
observed the veteran ambulating within the confines of 
parallel bars.  In a March 2004 note, J.R.R. stated that the 
veteran was functioning as a limited household ambulator.  
Also in March 2004, J.W.S., a registered kinesiotherapist, 
indicated that the veteran successfully negotiated a single 
flight of stairs without assistance.  

The veteran conveyed in his April 2004 NOD that he had lost 
his right leg and could not drive.  He additionally indicated 
that he had peripheral neuropathy in the left leg, without 
circulation, and was restricted to a wheelchair.  He also 
stated that he was living with a person for help with his 
personal needs.  

In his December 2004 substantive appeal, the veteran 
indicated that he could not take care of himself, that he 
needed assistance going to the bathroom, bathing, dressing 
and cooking.

In a June 2005 Statement of Attending Physician, Dr. T.W. 
certified that because of his bilateral below-the-knee 
amputation, the veteran was bedridden, and could not walk 
unassisted, dress and undress unassisted, wash himself 
unassisted, attend to the needs of nature unassisted or 
protect himself against the hazards of everyday life.  Dr. 
T.W. further conveyed that the veteran used a wheelchair, a 
walker and a prosthetic leg.   

b. Discussion
The Board determines that the evidence weighs in favor of the 
veteran's special monthly pension claim based on the need for 
regular aid and attendance in the instant case.  

The most recent medical record, authored by Dr. T.W., as well 
as Dr. T.A.'s May 2003 notation, clearly indicates that the 
veteran cannot perform many of life's daily functions 
unassisted, to include, bathing, dressing, ambulating, and 
responding to the needs of nature.  See Boggs v. West, 11 
Vet. App. 334, 344 (1998) ("The Court finds that there is a 
plausible basis in the record supporting the Board's 
conclusion that the more recent medical opinions were of 
greater probative value").  Such a current limitation 
satisfies the aid and attendance criteria set forth in 38 
C.F.R. § 3.352(a), as it demonstrates that the veteran, at 
the very least, is so helpless as to be in need of regular 
aid and attendance of another person, if not in constant 
need.  See 38 C.F.R. § 3.352(a).   

Because the Board has determined that the veteran is entitled 
to special monthly pension based on aid and attendance, it 
need not address his special monthly pension claim based on 
housebound status, as payments at the aid and attendance rate 
exceed those at the housebound rate.  







ORDER

Special monthly pension by reason of the need for aid and 
attendance of another person is granted, subject to those 
provisions governing the payment of monetary benefits.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


